Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, that the court committed prejudicial error in excluding the testimony of the chief of police tending to show that the defendant had been directed to disperse people congregating on street corners, and in view of the charge of the court on the subject of malice this error is so prejudicial as to require a reversal. All concurred, except McLennan, P.' J.,- who dissented upon the ground that the question of malice was not involved and the evidence referred to was, therefore, properly excluded, and that the charge of the court in that respect was not excepted to and, therefore, the questiomof error is not before this court.